Citation Nr: 1722006	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  07-39 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1945 to August 1946 and in the U.S. Army from November 1950 to November 1952.  He died in September 1985.  The Appellant claims as the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by a special processing unit (the "Tiger Team") of the RO in Cleveland, Ohio.  The RO in St. Petersburg, Florida retains jurisdiction of the case.

The Board remanded the case in December 2010 and January 2013 for additional development.  It has since been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran died in September 1985.  The death certificate lists the principal cause of death as bilateral pulmonary edema and congestion due to cardiac insufficiency and severe myocardial degeneration; contributory causes of death were left upper lobe adenocarcinoma and chemotherapy.

2.  At the time of his death, the Veteran was service connected for a left eye disability, rated as noncompensably disabling.

3.  The Veteran was exposed to asbestos during his active duty service; he was not exposed to herbicide agents.

4.  The evidence of record is against a finding that the Veteran's cause of death was related to any injury or disease incurred during the Veteran's service, including exposure to asbestos.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) as amended, along with implementing regulations, impose obligations on VA to notify and to assist claimants in developing information and evidence necessary to substantiate their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board recognizes that some of the Veteran's service records were burned in a fire.  In cases where service treatment records are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Appellant's claim has been undertaken with these heightened duties in mind.

As was noted in the Introduction above, the Board remanded the Appellant's claim in December 2010 and January 2013 for further development pertaining to the Veteran's potential exposure to ionizing radiation associated with the Veteran's duties in service.  During the course of the RO's development of the radiation claim in response to the January 2013 Board remand, the Appellant submitted a December 2015 statement that read, "I am NOT asserting/claiming that my deceased husband's death was related to radiation exposure.  I am claiming that my husband died from asbestos exposure due to his service in the U.S. Navy."  Accordingly, the Board finds that the Appellant has specifically limited her claim as of December 2015, and that contrary to the recent assertions of the Appellant's representative [see the April 2017 Written Brief Presentation, at 2], the AOJ did not err in choosing not to obtain an assessment from the Under Secretary for Health as to whether the Veteran was exposed to radiation during service and the size and nature of such radiation dose, per the Board's prior remand instructions.  Indeed, the Board's remand instructions were rendered moot by the Appellant's subsequent clarification of the issue to exclude a theory of entitlement based on in-service radiation exposure.  Thus, there is no prejudicial error under Stegall v. West, 11 Vet. App. 268 (1998).  

The Appellant's representative also pointed out in his April 2017 Brief that there appears to be a missing Supplemental Statement of the Case (SSOC) from the file.  See the April 2017 Written Brief Presentation, at 2-3.  Upon the Board's review of the electronic record, it is clear that the March 31, 2016 SSOC is on file, and was mailed to the Appellant.  Her response was received by VA on May 2, 2016.  


II. Service Connection - Cause of Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability is considered the principal cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Determinations as to whether service connection may be granted for a disability that caused or contributed to the Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.   38 U.S.C.A. § 1310.

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38  C.F.R. § 3.303(a).  Generally, service connection for a disability requires the following: (1) existence of a current disability, (2) existence of a disease or injury during active duty service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.    

Claims involving asbestos exposure must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Ch. 2, Section C, Topic 2.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  In this case, as discussed below, the Board finds no reason to discount the Appellant's assertions that the Veteran was indeed exposed to asbestos during service.

The Appellant seeks entitlement to service connection for cause of the Veteran's death.  More specifically, she asserts that the Veteran's exposure to asbestos in service caused his lung cancer, which ultimately caused his death.  

Preliminarily, the Board notes that at the time of his death in 1985, the Veteran was service connected for a left eye disability, which was rated as noncompensably disabling.  However, the medical records and the death certificate do not refer to this disability in discussing the Veteran's death, and the Appellant has not contended that this disability was in any way related to the Veteran's death.  As such, the Board will focus its analysis on the relationship, if any, of the Veteran's fatal lung cancer and respiratory failure to his active duty service and asbestos exposure.

The Veteran's death certificate lists bilateral pulmonary edema and congestion due to cardiac insufficiency and severe myocardial degeneration as the immediate cause of death, with left upper lobe adenocarcinoma and chemotherapy listed as other significant contributory conditions.  See September 1985 Death Certificate.  

Review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis indicative of a heart or lung condition.  The Veteran had negative chest X-ray results in December 1945 and in July 1946.  His heart was noted as normal upon separation examination in July 1946.  His lungs, heart, and chest were noted as normal upon entrance examination in October 1950, and again upon separation examination in November 1952.

Notwithstanding these normal in-service assessments, the Board accepts as true that the Veteran was exposed to asbestos during service while receiving firefighter training and as a seaman in the Navy, as the Appellant so contends.  That stated, mere exposure to a potentially harmful agent, such as asbestos, is insufficient in and of itself to warrant an award of service connection for the cause of the Veteran's death.  Indeed, the evidence must also show a nexus, that is, a causal connection, between the Veteran's fatal disability and this exposure to asbestos in service. 

The Veteran died in September 1985, and medical records associated with his hospital stay reflect treatment for acute renal failure and respiratory failure, which ultimately caused his death.  Records show that he had been undergoing chemotherapy for Stage III adenocarcinoma.  

In February 2011, the RO acquired a VA medical opinion to determine whether the causes of the Veteran's death were due to his confirmed in-service exposure to asbestos.  After reviewing the record-to specifically include records from September 1985 outlining the Veteran's hospital course at the time of death, chest x-ray results, and necropsy findings-the VA examiner observed that although asbestos exposure without a history of smoking increases the risk of lung cancer "6 fold," there is no evidence indicating that the Veteran suffered damage to his lungs due to asbestos exposure.  Indeed, the examiner pointed out that review of the medical evidence showed no asbestos-related lung changes, such as pleural calcifications or pleural plaques.  She also found no evidence of asbestosis from the reviewed radiographic reports.  Accordingly, she opined that it was less likely than not that the Veteran's lung cancer, and reason for his death, was caused by asbestos exposure.

In August 2014, Dr. E.G. submitted a private medical opinion, stating, "[i]t is a well-accepted fact in the medical community that exposure to asbestos is a risk factor to developing adenocarcinoma of the lungs.  Other risk factors include secondhand cigarette smoke, age, family history, mineral and dust inhalation, radon, and most frequently cigarette smoking.  If [the Veteran] was exposed to asbestos it could be a significant risk factor to him developing adenocarcinoma of the lungs."

The Appellant has also submitted several Internet printouts and articles suggesting a relationship between asbestos exposure and the development of lung cancer.  

The Board finds that the February 2011 VA opinion is more probative than the opinion of Dr. E.G. and the articles submitted.  The VA examiner's opinion is well reasoned, and based on consideration of the relevant medical evidence and other medical history, to include x-ray evidence and hospitalization reports dated at the time of the Veteran's death.  The VA examiner evaluated these medical records, and while acknowledging an increased risk for lung cancer with prior asbestos exposure, she determined that for this Veteran, such exposure caused no observable damage to the Veteran's lungs.   

In contrast, Dr. E.G.'s opinion consists of a general medical principle that exposure to asbestos is a risk factor that may contribute to adenocarcinoma of the lungs, and that based on this principle, the Veteran's asbestos exposure "could be" a risk factor for developing lung cancer.  This medical principle is not contested, and appears to be in line with the more general findings of the February 2011 VA examiner.  Nevertheless, Dr. E.G.'s opinion is couched in terms of possibility ("could be") rather than probability, and was not based on review of the Veteran's medical reports generated at the time of his death.   Based on the foregoing, the Board finds that Dr. E.G.'s opinion has limited probative value in the resolution of this issue.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Similarly, with respect to the treatise evidence and Internet articles submitted by the Appellant, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, in this case, the treatise evidence and articles submitted, although credible, are too general in nature, and do not contain any information or analysis specific to the Veteran's case or the circumstances of his own disability.  As such, the treatise evidence submitted by the Veteran is also deemed less probative than the medical opinion of the February 2011 VA examiner, who, as discussed above, similarly acknowledged the heightened risk of lung cancer for those with prior asbestos exposure, but determined that in this case, based on review of medical records at the time of death, it was less likely that the Veteran's fatal disability was related to such exposure.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992).

The Board has considered the Appellant's assertions that the Veteran's lung cancer was caused by his in-service asbestos exposure.  The Board acknowledges that the Appellant is competent to attest to her knowledge of about what the Veteran experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Appellant's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §§ 3.303(a), 3.159 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, a respiratory disorder or a disorder of the lungs, as contrasted with symptoms of breathing or lung difficulties, is not subject to lay diagnosis.  The Appellant does not have the medical expertise to discern the nature of any respiratory diagnosis nor does she have the medical expertise to provide an opinion regarding the etiology.  While the Appellant purports that the Veteran's lung cancer was caused by his in-service exposure to asbestos, her statements alone are not competent to provide the medical nexus and a medical professional has not provided a probative opinion making this connection. 

The Board adds that at times during the appeal period, the Appellant has also argued that the Veteran's death was caused by exposure to Agent Orange.  See the Appellant's May 2006 Notice of Disagreement.  As noted above, the Veteran serviced on active duty in the U.S. Navy from September 1945 to August 1946 and in the U.S. Army from November 1950 to November 1952.  He did not service in Vietnam during the Vietnam Era, and his service in Korea in 1952 pre-dates the times upon which use of herbicide agents along the demilitarized zone (DMZ) are recognized.  In April 2011, the AOJ sent a request to the Joint Services Records Research Center (JSRRC) to verify the Veteran's exposure to herbicides.  In response, the JSRRC indicated that available U.S. Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange in Korea in 1952.  Review of the Department of Defense (DOD) listing of herbicide spray areas and test sites outside of the Republic of Vietnam did not include Korea during the period from February to April 1952.  Exposure to herbicide agents could not be verified or documented.  In response to a different request from the Army, the Armed Forces Pest Management Board indicated that they too do not possess any specific information regarding the military's handling or use of herbicides in Korea from February 1952 to October 1952.  In September 2011, the AOJ issued a formal finding on the lack of information required to corroborate in-service exposure to herbicide agents.  Based on this development, coupled with the Veteran's service dates and locations which pre-date recognized use of herbicide agents in Korea, the Board finds that the evidence is against a finding that the Veteran was exposed to herbicide agents, to include Agent Orange, during his period of active duty service.  As such, service-connection for the Veteran's fatal disability cannot be granted as due to in-service herbicide agent exposure on either a direct or presumptive basis.  See 38 C.F.R. § 3.309(e).  

The Board is sympathetic to the Appellant's loss.  As discussed above however, the probative evidence of record demonstrates that the Veteran's fatal disability was less likely than not caused by any incident of service, to include exposure to asbestos or herbicide agents.

The Board accordingly finds that the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


